DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/18/2021 and 06/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, the claim recites “a light source” on line two and “a plurality of light sources” on line 8. The light source is then referenced in line 11 and 12. The Examiner will interpret “a plurality of light sources” to be --wherein the light source is a plurality of light sources which--. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schug et al. (US 2013/0021812 Hereinafter Schug).
Regarding claim 1, Schug discloses a light source (s1 and s2, Figs. 5 and 6); 
a headlamp lens (2, Figs. 5-7) assigned to the light source, the headlamp lens comprising scattering optical elements (21 and 22, Fig. 7) to scatter light; and 
a light guide (c1 and c2, Fig. 5) disposed between the light source and the headlamp lens such that: light emitted by the light source strikes an area of the headlamp lens delimited by an edge of the same or a portion of the headlamp lens (Fig. 5); and/or 

wherein the headlamp lens is disposed upstream (Fig. 8) and/or downstream (Fig. 5) of the light source in a principal emission direction for the purposes of scattering the light in a transmissive or reflective manner (Figs. 5 and 8).

Regarding claim 2, Schug discloses a lens or a microlens array containing a plurality of microlenses and/or a funnel-shaped light guide element are provided as the light guide (Paragraph 0042, Figs. 5, 6, and 8).

Regarding claim 5, Schug discloses the scattering optical elements are arranged on a rear side of the headlamp lens facing the light source (Figs. 5 and 7), and wherein the scattering optical elements are designed as micro-optical elements or as diffractive optical elements (Paragraph 0015).

Regarding claim 6, Schug discloses a rear side of the headlamp lens facing away from the light source is designed to be optics-free or polished or provided with scattering optical elements or provided with diffractive optical elements (Fig. 2, specifically Examiner considers it to be somewhat optics-free or polished given that it is the rear side of a headlamp lens and this seems to be saying that there are no scattering optical elements).

7, Schug discloses the diffractive optical elements are dimensioned in a µm or nm range (Paragraph 0015 specifically points out that they are micro sized However, Examiner points out that any meter measurement could be put into µm or nm range so they would just be really large numbers).

Regarding claim 8, Schug discloses the portions of the headlamp lens are separated from one another by optics-free intermediate surfaces (specifically the space between 22 and 21 shown in Fig. 7).

Regarding claim 9, Schug discloses the light source is designed as a semiconductor-based light source, in particular as an LED light source (Paragraph 0046).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schug et al. (US 2013/0021812 Hereinafter Schug) in view of Sousek et al. (US 2012/0033441 Hereinafter Sousek).
Regarding claim 3, Schug teaches a funnel-shaped light guide element arranged downstream of the luminous flux are provided as the light guide (Fig. 5, Paragraph 0042).
Schug fails to explicitly teach the specifics of the primary optics.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the light guide of Schug with the light guide of Montalan, in order to provide a different common method for how primary optics/light guide commonly work and would function equally as well.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schug et al. (US 2013/0021812 Hereinafter Schug).
Regarding claim 4, Schug fails to teach the light guide and/or the scattering optical elements are designed such that the light is emitted from the headlamp lens in a horizontal aperture angle range of 150° to 170, and a vertical aperture angle range of 30° to 60.
However, It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the lens of Schug provide an emission in a horizontal range of 150° to 170, and a vertical aperture angle range of 30° to 60, in order to meet the requirements of local laws in a given area and to ensure that forward emission is provided given that it is a headlight to a vehicle.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schug et al. (US 2013/0021812 Hereinafter Schug) in view of Montalan et al. (US 5490049 Hereinafter Montalan).
10, Schug discloses the headlamp lens has a circumferential frame (specifically its frame is circumferential, Fig. 7) 
Schug fails to teach a circumferential frame for concealing a fastener formed on the headlamp lens for fastening the headlamp lens to a mount on a housing of the lighting apparatus.
Montalan teaches the headlamp lens (500, Figs. 2 and 3) has a frame (where 510a is in Fig. 2) for concealing a fastener formed (510a, Fig. 2; Column 4, lines 57-65) on the headlamp lens for fastening the headlamp lens to a mount (108, Fig. 2) on a housing (100, Fig. 2) of the lighting apparatus.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the fastener and housing of Montalan formed on the circumferential frame of the lens of Schug and to have had the housing which is connected to it, in order to provide a connection method for the lens to connect to a housing as well as a housing to protect the lens and light source of the lighting device which would otherwise be exposed to the environment.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wei (US 10761243) teaches light guide members with optical elements. Schuster et al. (US 6193400) teaches a headlight with light sources, reflectors, scattering members, housing, and flat spacing between optical members.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T EIDE/            Examiner, Art Unit 2875